Citation Nr: 0731373	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  92-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for the service-connected dysthymic disorder.  

2.  Entitlement to an effective date earlier than November 
19, 1996 for the assignment of a 60 percent evaluation for 
the service-connected lumbosacral strain with degenerative 
joint disease.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected chronic regional pain 
syndrome of the right lower extremity.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected hypertensive vascular disease, to include 
chest pain.  

5.  Entitlement to a compensable rating for the service-
connected chronic medicament rhinitis with hypertrophy of 
nasal and sinus mucosa.  




REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to April 
1980.  

A September 1993 decision granted service connection for 
dysthymic disorder and assigned an initial 30 percent rating 
retroactively effective on December 18, 1991.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

In December 1998, the veteran testified at a hearing with a 
Veteran's Law Judge who has since retired from the Board of 
Veterans' Appeals (Board).  In June 2007, the Board notified 
the veteran and informed him that he was entitled to another 
hearing before another Veteran's Law Judge.  The veteran was 
given 30 days to respond, but none has been received.  

In March 1999 and again in January 2001 the Board remanded 
the veteran's claim for further development.  

In a more recent December 2005 rating decision, the RO 
assigned a higher 70 percent rating for the service-connected 
psychiatric disability, effective on December 18, 1991.  The 
RO issued a July 2007 Supplemental Statement of the Case 
(SSOC) discussing the decision and then returned the case to 
the Board for further appellate review.   Although the RO has 
granted a higher 70 percent rating for the veteran's 
psychiatric disability during the pendency of his appeal, he 
has nonetheless requested an even higher rating with regard 
to the entire period since the effective date of the grant of 
service connection.  See AB. v. Brown, 6 Vet. App. 35, 39 
(1993) (the veteran is presumed to be seeking the highest 
possible rating for a disability unless he expressly 
indicates otherwise).  

Previously on appeal was the veteran's claim of a rating in 
excess of 10 percent for his service-connected low back 
disability (filed in February 1990).  By RO rating decision 
in January 1992, the rating of the low back disability was 
increased from 10 to 20 percent and, by a decision in 
September 1993, the rating was increased to 40 percent 
(effective February 8, 1990, the date of receipt of his 
increased rating claim).  

By RO rating decision in January 2000, the service- connected 
low back disability was assigned the rating of 60 percent, 
effective on November 19, 1996, rendering the increased 
rating claim moot as a full grant of the benefit sought.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Nevertheless, the veteran's representative filed a timely 
Notice of Disagreement (NOD) relative to the matter of an 
effective date earlier than November 19, 1996 for a 60 
percent rating of the low back disability.  

This issue is on appeal from a June 2002 rating decision that 
granted compensation for chronic regional pain syndrome of 
the right lower extremity due to surgery performed by VA in 
July 2000.  The RO assigned a 20 percent disability rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8724.  The veteran 
appealed for a higher initial rating.  Fenderson, 12 Vet. 
App. 119.  

This case is on appeal from an April 1990 rating decision.  
In that decision, the RO confirmed and continued a no percent 
disability rating for the service-connected hypertension.  A 
Notice of Disagreement was received in June 1990, and a SOC 
was issued in August 1990.  Approximately one week later, 
after additional evidence was received, the RO issued another 
rating decision confirming the noncompensable rating.  In 
December 1990, the RO again confirmed the no percent rating 
for hypertension.  In January 1991, the veteran disagreed 
with the denial concerning his hypertension.  

Thereafter, the RO secured additional medical evidence and in 
April 1991 confirmed the no percent rating for hypertension.  
In April 1991 the RO issued a SSOC and in June 1991 a 
Substantive Appeal was received.  In January 1991 the RO 
granted a 10 percent rating for hypertensive vascular 
disease.  Though a higher rating was assigned, the veteran 
continued to appeal seeking a higher rating.  AB, 6 Vet. App. 
35, 39.  

In June 1992, the claim was certified to the Board and in 
September 1992 the veteran was afforded a hearing.  
Thereafter, in January 1993 the Board determined that 
additional development was needed and the claim was remanded.  
The RO again evaluated the claim in September 1993 and June 
1995 rating decisions and confirmed the veteran's 10 percent 
rating.  

Following completion of the remand instructions, the case was 
re-certified to the Board in July 1998.  The veteran again 
requested a hearing and in December 1998 he was afforded 
such.  In March 1999 and January 2001 the Board again 
determined that additional development was needed and the 
case was remanded to the RO.  In July 2006 the claim was 
again certified to the Board.  

This case also comes to the Board on appeal from a July 2005 
decision by the RO, which continued a noncompensable rating 
for chronic medicament rhinitis with hypertrophy of nasal and 
sinus mucosa.  

In September 1994, the veteran filed claims of service 
connection for a skin disorder secondary to chemical exposure 
and attention deficit disorder.  In October 1994, he filed a 
claim of service connection for organic brain syndrome 
secondary to chemical exposure.  

The RO denied these claims in a June 1995 rating decision, 
and notified him of the determinations by letter on June 29, 
1995.  He filed a Notice of Disagreement with each decision 
and requested a hearing in July 1995, and the RO issued a 
March 1996 SSOC.  

On June 20, 1996, his representative renewed a request for 
hearing and mentioned the July 1995 notice of disagreement, 
but did not specifically discuss any specific allegation of 
error of law or fact involved in the RO decision.  

In November 1996 and March 1997, the RO scheduled the veteran 
for hearings, but he postponed his appearances; ultimately, 
in March 1997, he canceled his request for a hearing.  The RO 
received a VA Form 9 listing this issue in May 1998.  

The representative's June 20, 1996 statement might be 
construed as a Substantive Appeal as to the issues of service 
connection for a skin disorder, organic brain syndrome, and 
attention deficit disorder, but it did not specifically refer 
to or discuss any specific arguments relating to errors of 
law or fact made by the RO.  See 38 C.F.R. § 20.202 (2006).  

The May 1998 VA Form 9 was received more than one year after 
notice of the June 1995 rating decision and more than 60 days 
after the March 1996 SSOC.  38 U.S.C.A. § 7105(b)(1), (d)(3); 
38 C.F.R. § 20.302 (2006).  The Board cannot make a 
determination as to the timeliness or adequacy of the 
substantive appeal in the first instance without first 
discussing whether the appellant would be prejudiced thereby.  
See Marsh v. West, 11 Vet. App. 468 (1998) (Board cannot 
determine timeliness of notice of disagreement in the first 
instance); Bernard v. Brown, 4 Vet. App. 384 (1993).   

Thus, the matters of service connection for a skin disorder, 
organic brain syndrome, and attention deficit disorder are 
referred back to the RO for appropriate action.  In this 
regard, the mere administrative certification of issues on 
appeal does not confer or deprive the Board of such 
jurisdiction.  See 38 U.S.C.A. § 19.35 (2006).  

The issues of an initial rating in excess of 20 percent for 
the service-connected chronic regional pain syndrome of the 
right lower extremity, a rating in excess of 10 percent for 
the service-connected hypertensive vascular disease, to 
include chest pain, and a compensable rating for the service-
connected chronic medicament rhinitis with hypertrophy of 
nasal and sinus mucosa are addressed in the REMAND portion of 
this document hereinbelow and are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected dysthymic disorder is not shown to 
have been productive of a disability picture manifested by 
virtual isolation in the community, gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or an 
inability to obtain or retain reemployment or total social 
and occupational impairment at any time during the course of 
the appeal.  

2.  The veteran's claim for an increased rating for his 
service-connected low back disability was received on 
November 19, 1996.  

3.  Prior to November 19, 1996, the service-connected low 
back disability is not shown to have been manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc and little intermittent relief.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected dysthymic disorder have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9433 
(2007).  

2.  An effective date earlier than the date of the claim for 
increase or November 19, 1996, for a 60 percent rating for 
the service-connected lumbosacral strain with degenerative 
joint disease is not assignable.   38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA describes VA's duties to notify and assist claimants in 
substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision pertaining to the 
veteran's dysthymic disorder, further assistance is 
unnecessary to aid the veteran in substantiating this 
specific claim.  

Turning now to the veteran's earlier effective date claim, in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By virtue of the March 2006 RO letter to the veteran 
notifying him of VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession, including 
evidence of an earlier-filed claim.  See Huston v. Principi, 
17 Vet. App. 2003 (1995).  

As for the timing of the VCAA notice, since the letter was 
not sent until March 2006, it obviously was not provided 
prior to initially adjudicating the veteran's claim in the 
January 2000 decision at issue.  However, keep in mind his 
claim initially arose when trying to establish a higher 
disability rating for his already service connected low back 
disorder.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, such notice would have been impossible as 
VCAA was not enacted until a later date.  

Therefore the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Specifically, the RO readjudicated the veteran's earlier 
effective date claim in the February 2004 SOC and July 2006 
SSOC, based on the additional evidence received after the 
initial adjudication.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
SOC or SSOC, is sufficient to cure a timing defect).  The 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of the information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must include notice that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  

The Court went on to hold in Dingess that, where, however, 
the initially claimed benefit (i.e., service connection) has 
been granted and a disability rating and effective date 
assigned, the initial claim has been more than substantiated 
- indeed, it has been proven, in turn meaning the § 5103(a) 
notice requirement is no longer applicable because the 
purpose this notice was intended to serve has been fulfilled.  
Id.  

But in an even more recent precedent decision, Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the 
Court limited this holding in Dingess to cases where service 
connection was granted - and an initial disability rating 
and a effective date assigned - prior to the enactment of 
VCAA in November 2000.  Where, as here, this did not occur 
until after the enactment of VCAA, the veteran is entitled to 
pre-decisional notice addressing all elements of his claim, 
including the downstream disability rating and effective date 
elements.  

Moreover, if he has not received this notice, the question 
becomes whether this was prejudicial.  See, too, Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (indicating 
that any errors in a VCAA notice, for any of the elements of 
that notice, are presumed to be prejudicial unless rebutted 
by VA).  

Here, there is no downstream element of a claim for an 
earlier effective date (as this claim, itself, is a 
downstream element - indeed, the final element of the 
underlying claim for service connection).  The March and 
September 2006 letters to the veteran apprised him of the 
requirements for obtaining an earlier effective date.  
See Huston, 17 Vet. App. 195 (2003) (VCAA requires that VA 
inform the veteran that evidence of an earlier-filed claim, 
which did not become final and binding, is necessary to 
substantiate a claim for an earlier effective date).  

So no further notice is required in this case and the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of the veteran's claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384(1993) 
(indicating the Board must explain why it is not prejudicial 
to the veteran to address an issue on appeal that has not 
been addressed by the RO in the first instance).  


Dysthymic Disorder 

On VA examination in May 1993, the veteran reported 
experiencing anxiety, poor concentration, depression, poor 
sleep, nightmares, low energy and occasional suicidal 
thoughts.  He was in school full-time as part of his 
vocational rehabilitation program.  His hobby was working 
with computers but he was not involved with any clubs or 
organization.  

In terms of employment, the veteran had been laid off in 1989 
and had been unable to secure a full-time job since that 
time.  He was a single parent and took care of his two 
children, ages 15 and 20.  

The mental status examination revealed he was alert, 
articulate and appropriate.  His mood was anxious and 
depressed with occasional suicidal ideation.  His recent and 
remote memory were intact, and he had a good fund of general 
knowledge.  He denied having any hallucinations and his 
thinking was abstract.  His judgment and arrhythmatic 
abilities were intact.  The examiner rendered a diagnosis of 
chronic dysthymic disorder.  

In a January 1994 letter, a private psychologist noted that 
the veteran suffered from anxiety disorder, panic disorder, 
dysthymic disorder which included symptoms of low grade 
depression, as well as learning difficulties.  The 
psychologist recommended additional treatment, medication and 
psychotherapy.  

At a June 1994 VA examination, the veteran complained of 
having feelings of anger and anxiety.  He was anhedonic at 
times and denied suicidal thoughts.  He continued to attend 
college but academically was struggling.  In his free time he 
worked on computers, wrote and tried to study.  He had no 
true hobbies or recreational pursuits and was not involved in 
any clubs or organizations.  

On mental status examination, the veteran was noted to be 
alert, articulate and appropriate.  His mood was somewhat 
angry and suspicious.  He was oriented to time, place and 
person and his recent and remote memory were intact.  He 
displayed a good fund of general knowledge.  He had a past 
history of hallucinations.  His arithmetic abilities were 
poor, and he had trouble interpreting proverbs.  

The examiner noted that previous psychological testing was 
conducted which was positive for depression.  The diagnostic 
impressions were those of low-grade anxiety disorder, and 
rule out emerging paranoid schizophrenia.  

In a handwritten letter, dated July 1995, a private physician 
noted that the veteran's diagnoses consisted of panic 
disorder, affective disorder of a mixed state, serious 
learning disabilities and probable attention deficit 
disorder.  

The report of a September 1999 VA examination notes that the 
veteran experienced a wide variety of psychiatric symptoms 
including visual, auditory, and olfactory hallucinations, 
depressed mood, post-traumatic stress disorder, attention 
deficit disorder, sleep disturbance, memory problems and 
passive suicidal ideation.  

The veteran had been married three times and had two children 
with whom he no longer had contact.  He was working as a 
Chaplain at a hospital and was having difficulty with co-
workers.  He described his work environment as "rough" and 
admitted to making numerous mistakes at work due to memory 
and focus issues.  

The VA examiner explained that the veteran continued to have 
symptoms of dysthymia which were characterized by depressed 
mood, insomnia, low self-esteem and poor concentration.  A 
global assessment of functioning (GAF) score of 70 was 
assigned.  

In March 2002, the veteran was again afforded a VA 
examination.  The report noted that the veteran had graduated 
from college in 1996 with a degree.  He was currently 
employed as a Chaplain at a state prison.  He denied having 
any hobbies or activities due to his depression.  

The veteran reiterated his previous symptoms of dysthymic 
disorder.  His mental status examination showed him to be 
pleasant and cooperative.  He was dressed appropriately and 
both grooming and hygiene appeared good.  His speech was 
clear with normal rate and rhythm, and his eye contact and 
interest in the interview were good.  His mood was described 
as depressed and his affect appeared restricted.  His memory 
was intact, and he denied any hallucinations.  

There was no evidence of delusions or any formal thought 
disorder.  He denied any current suicide or homicidal 
ideation.  The diagnoses were those of dysthymic disorder and 
history of panic attacks with agoraphobia.  A GAF score of 40 
was assigned based on his continuing symptoms of dysthymia.  

During a March 2004 VA examination, the veteran reported that 
he had been terminated from his job of 5 years as a prison 
Chaplain.  He reported that, with the exception of going to 
church, he spent his time at home alone.  He had no friends.  

On examination, the veteran was described as being polite and 
cooperative.  He displayed some paranoid thinking, and his 
mood was depressed and affect restricted.  His verbal memory 
was grossly intact, and he denied current thought or plans of 
harm to himself or others.  He reported having had an anxiety 
attack since his last review, which resulted in a visit to 
the emergency room.  

The examiner reported that there has been no improvement in 
the veteran's status since his previous examination and that 
he continued to suffer major impairment due to significant 
psychiatric disorders.  The examiner also noted that the 
veteran was not employable.  

The Axis I diagnoses were those of recurrent major 
depression, anxiety disorder not otherwise specified, 
psychosis and alcohol abuse and/or dependence in remission.  
A GAF of 40 was assigned.  




Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating. Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.    
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.  

In this case, the RO initially evaluated the veteran's 
dysthymic disorder with major depressive episodes as 30 
percent disabling, effective December 18, 1991, under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9405 (1991), for the 
evaluation of dysthymic disorder; adjustment disorder with 
depressed mood; and major depression without melancholia.  

Effective on November 7, 1996, the pertinent rating criteria 
governing the evaluation of mental disorders were revised.  
See 61 Fed. Reg. 52,695-52,702 (October 8, 1996) (codified at 
38 C.F.R. § 4.130).  

In particular, the applicable diagnostic code for dysthymic 
disorder was renumbered as DC 9433, and this disability was 
to be evaluated under a new General Rating Formula for Mental 
Disorders.  In December 2005 the RO increased the veteran's 
disability rating to 70 percent disabling, retroactively 
effective to December 18, 1991.  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  

If the statute or regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000) (revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date).  

Under the rating criteria in effect prior to November 7, 
1996, DC 9405, a 70 percent evaluation was assigned for 
severe impairment in the ability to establish or maintain 
effective or favorable relationships with people.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1991).  

Under the revised rating criteria (in effect as of November 
7, 1996), the General Rating Formula for Mental Disorders 
provides that a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9433 (2007).  

The RO considered both the old and the new regulations in a 
January 2000  SSOC.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384.  




Analysis

As noted above, under the rating criteria for psychiatric 
disorders in effect prior to November 7, 1996, DC 9405 for 
dysthymic disorder provided a 100 percent disability rating 
may be assigned (1) where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or (2) where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the appellant was 
demonstrably unable to obtain or retain employment.  Id.  
Each of these three sets of criteria is an independent basis 
for grant of a 100 percent rating.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).  

It was noted in a May 1993 VA examination that the veteran 
had been unemployed since 1989, but he was attempting to get 
his degree.  The report of a June 1994 VA examination 
continued to show that the veteran only participated in 
isolated activities such as writing, studying and working on 
computers.  

The report of the September 1999 VA examination showed that 
the veteran had no contact with his children, but he was 
trying to work.  

The March 2004 examination revealed that he had lost his job 
and the examiner specifically indicated that he was 
unemployable.  It was also noted that he had no friends and 
kept to himself with the exception of attending church.  

Based on this evidence, the veteran is not shown to have been 
"demonstrably unable to obtain or retain employment" or "in 
virtual isolation in the community" or unable to obtain or 
retain employment due to the service-connected disability.  
38 C.F.R. § 4.132, DC 9405 (1996).  As such, an increased 
rating higher than 70 percent for the service-connected 
dysthymic disorder under the older criteria was not 
assignable.  

While the veteran has been assigned a total rating based on 
individual unemployability due to service-connected 
disability in this, the Board finds that the service-
connected psychiatric disability is not shown to have been 
productive of total social and industrial impairment as 
required for a higher schedular rating under the new 
criteria.  


Earlier Effective Date

The VA outpatient treatment records dated from 1989 to 1996 
show the veteran's continuing complaints of low back pain.  

In February 1990, the veteran submitted a statement in which 
he requested an increased rating for his low back disorder.  
In conjunction with his claim he was afforded a VA 
examination in October 1990.  He reported that his back was 
constantly in pain.  

The examination showed range of motion results as follow: 
forward flexion to 35 degrees, extension to 20 degrees, 
rotation to 10 degrees each way, lateral flexion to 20 
degrees on the right and 10 degrees on the left.  His heel to 
toe walking was normal.  Tenderness was noted in the area of 
the upper lumbar vertebra, but there was no paraspinal muscle 
spasm noted.  The diagnosis was that of lumbar disc disease 
at L5-S1.  An X-ray study of the spine revealed a decrease 
between L5-S1, but was otherwise normal.  

In an April 1990 rating decision, the RO confirmed a 
noncompensable rating.  While a Notice of Disagreement was 
received in June 1990 and an SOC was issued in July 1990, no 
Substantive Appeal was timely received from the veteran.  
Therefore, that decision became final.  

The claim was again readjudicated in August 1990, but again 
the RO found that a noncompensable rating was warranted.  In 
a December 1990 rating decision, the RO assigned a 10 percent 
disability rating, effective on August 21, 1990.  

In January 1991, the veteran, via his representative, 
submitted a statement requesting a higher rating for his low 
back disorder.  A January 1992 rating decision assigned a 20 
percent disability rating, effective on February 8, 1990, the 
date of receipt of claim for an increased rating.  

In January and May 1992 the RO supplied the veteran with 
SSOCs which addressed the rating of his service-connected low 
back disability.  

In May 1992 the veteran presented for a private consultation 
that showed flexion to 30 degrees with pain, extension to 30 
degrees, left lateral flexion to 10 degrees with pain, and 
right lateral flexion to 20 degrees.  Paravertebral muscle 
spasm was noted.  The diagnoses were those of chronic lumbar 
sprain with acute exacerbation and posterior facet syndrome.  

In April 1993 the veteran underwent a VA examination and was 
noted to move with a guarded gait and slight limp between the 
chair and examining table.  Slight left lumbar scoliosis with 
moderate paralumbar muscle spasm was noted.  

On flexion, the veteran's fingertip came approximately 1/2 foot 
from the floor, extension was to 20 degrees, lateral bending 
was limited to 10 degrees, rotation was limited to 20 degrees 
with discomfort.  Straight leg raising test was 60 degrees on 
the left and 90 degrees on the right.  The sciatic nerve 
stretch test was negative.  Weakness was noted on the left 
extensor hallucis longus with hypesthesia on the S1 
dermatone.  Left ankle jerk was markedly hypoactive.  

The diagnoses were those of extruded disc at L5-S1 with 
obsecuring of the S1 root on the left and a bulging disc at 
the L4-5 midline.  The examiner opined that, after a careful 
historical analysis of the veteran's relevant medical 
history, he suffered from lumbar radiculopathy.   

During a July 1993 VA examination, the veteran complained of 
having low back pain radiating down both legs.  Both sitting 
and walking aggravated the condition.  He had no postural 
abnormalities or fixed deformities.  

There was tenderness over the left sacroiliac joint and 
moderate muscle spasm in the lumbar area.  Heel to toe 
walking was normal.  Forward flexion was to 30 degrees; 
backward extension was to 20 degrees; lateral flexion was to 
15 degrees, and rotation was to 15 degrees.  Complaints of 
pain were noted on range of motion of all areas of the lumbar 
spine.  No neurological involvement was noted.  

The diagnosis was that of chronic lower back strain with 
narrowing of L5-S1 disc and degenerative joint disease of the 
lumbar spine.  

By a rating decision in September 1993, the RO increased the 
rating to 40 percent (effective on February 8, 1990, the date 
of receipt of his increased rating claim).  On September 30, 
1993 the veteran was given notice of the decision as well as 
his appellate rights, but no appeal was initiated in a timely 
fashion.  

A VA discharge summary reflected an admission date of 
September 1993 and noted that the veteran had presented with 
complaints of persistent low back pain and left leg pain.  He 
had a decreased range of motion of the lumbar spine and 
tenderness to the paravertebral muscles with slight 
scoliosis.  Straight leg raising was positive with 60 degrees 
on the left and 90 on the right.  There was extensor hallucis 
longus weakness with hyperesthesia S1 dermatone left and left 
ankle jerk hypoactivity.  He subsequently underwent 
decompression laminectomy of the L5-S1 and was discharged in 
a much improved condition.  

In an April 1994 rating decision, the RO found that an 
increased rating was not warranted for the service-connected 
low back disability.   

In October 1994, the veteran submitted a statement requesting 
an increase for all of his service connected disabilities.  

A June 1995 rating decision continued a 40 percent disability 
rating for the service-connoted low back disability.  The RO 
furnished a SSOC in June 1995.  However, the veteran did not 
perfect an appeal, and June 1995 rating decision and it 
became final.  

The next communication from the veteran pertaining to his 
service-connected low back disability was on November 19, 
1996 and requested an increased rating for his back 
disability.  

On the basis of the November 19, 1996, statement, the veteran 
was afforded a VA examination in May 1997.  The diagnoses 
were those of  status post laminectomy of L5 with minimum 
numbness of plantar surface of feet and mild degenerative 
change in the hip joint, asymptomatic, with no restriction in 
range of motion.  

In a January 2001 rating decision, a rating of 60 percent was 
assigned, effective on November 19, 1996.  


Law and regulations

Generally, the effective date for an increase in disability 
compensation, shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within 1 year from that date; otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2) (2002); see 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood 
v. Derwinski, 1 Vet. App. 367 (1991). 

The United States Court of Appeals for Veterans Claim (Court) 
has found that 38 U.S.C. A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  Id.  In these cases, the Board 
must determine under the evidence of record the earliest date 
that the increased rating was ascertainable.  Hazan v. Gober, 
10 Vet. App. 511, 521-22 (1997).  

However, in the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

Any communication or actions, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).  

Under 38 C.F.R. § 3.155(a), the submission of certain medical 
records may constitute an "informal claim" for an increase in 
disability compensation.  In addition, 38 C.F.R. § 
3.157(b)(1) specifies that where, as here, an appellant's 
formal claim for compensation already has been allowed, 
receipt of, among other things, a VA report of examination 
will be accepted as an informal claim filed on the date of 
the examination.  

The applicable statutory and regulatory provisions require 
that the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129 (1992); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  

Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.  


Analysis

The veteran essentially contends that he should be awarded an 
earlier effective date for an increased rating for disability 
associated with the service-connected lumbar disc disease.  

As explained, the veteran did not perfect an appeal to the 
numerous rating decisions issued by the RO that resulted in 
the assignment of a 40 percent rating earlier than November 
19, 1996.  

The rating for the service-connected back disability was 
increased to 60 percent under DC 5293 effective on November 
19, 1996, by a January 2000 rating decision.  

The law and regulations specify that effective dates for 
increased rating should be the later of the (1) date which 
the facts establish the increase occurred or (2) the date of 
the original claim for increase.  

In this case, the Board finds that it was not factually 
ascertainable prior to November 19, 1996, that the criteria 
for a 60 percent under DC 5293 had been met,.  Therefore, an 
earlier effective date for the 60 percent rating for the 
service-connected back disability cannot be assigned by 
operation of law.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o).  




ORDER

An increased rating in excess of 70 percent for the service-
connected dysthymic disorder is denied.  

The claim for an effective date prior to November 19, 1996, 
for the assignment of a 60 percent disability evaluation for 
lumbosacral strain with degenerative joint disease, is 
denied.  



REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA and implementing regulations were enacted during the 
pendency of this appeal, but insufficient steps were taken by 
the RO to comply with this law.  In particular, VCAA requires 
that VA provide notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this particular case in question, the RO provided VCAA 
notice letters in May 2001 and February 2002 regarding the 
veteran's increased rating claim for chronic regional pain 
syndrome of the right lower extremity.  

In March 2006, in pertinent part, he was provided VCAA notice 
with respect to his claim of hypertensive vascular disease.  
He has not been given adequate VCAA notice with respect to 
the remaining issue on appeal, entitlement to a compensable 
evaluation for chronic medicament rhinitis with hypertrophy 
of nasal and sinus mucosa.  Therefore, this notice must be 
provided.  

Turning to the veteran's claim for an initial rating in 
excess of 20 percent for the service-connected chronic 
regional pain syndrome of the right lower extremity, the 
disability is currently rated 20 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8724.  

Under this Diagnostic Code a 20 percent evaluation requires 
moderate incomplete paralysis of the internal popliteal nerve 
(tibial); a 30 percent rating requires severe incomplete 
paralysis; and a 40 percent rating requires complete 
paralysis with plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move.  38 C.F.R. § 4.124a, Diagnostic Code 
8724 (2006).  

In this particular case, the veteran was afforded a VA 
examination in May 2006.  This examination did not provide 
all findings needed for rating his disability under 
Diagnostic Code 8724.  In view of this, another VA 
examination is warranted.  

Accordingly, the Board finds that the veteran should be 
afforded another VA examination to determine the current 
severity of his chronic regional pain syndrome of the right 
lower extremity.  See, e.g., Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal 
current state of disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination); see also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  See 38 U.S.C.A. § 5103A(d).  

With respect to all the claims being remanded by the Board, 
records in the claims folder show VA outpatient treatment 
through 2005.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

The Board notes that the duty to assist includes obtaining 
records from the Social Security Administration (SSA).  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award disability compensation 
benefits).  

The veteran first made the RO aware of the fact that he was 
applying for Social Security Disability (SSD) in May 2003 
when he faxed VA Form 10-5345, in which he gave permission 
for his medical and health information to be released to SSA.  

Thereafter, in a March 2004 VA mental disorders examination, 
he indicated that he had been awarded SSD two weeks prior to 
the examination.  But the records from the SSA have not been 
requested for consideration.

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should provide the veteran 
with the required VCAA notice 
concerning the information and evidence 
needed to substantiate his claim, as 
required by 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III); and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain all VA 
outpatient treatment records dated from 
2005 to the present from the VAMC in 
Martinsburg, West Virginia.  

3.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any 
claim by the veteran for disability 
benefits from the Social Security 
Administration (SSA).  If records are 
unavailable, SSA should so indicate.  If 
unsuccessful, then the veteran should be 
accorded the opportunity to furnish such 
records directly to VA.  

4.  The veteran should be scheduled for 
a VA examination to determine the 
current severity of his chronic 
regional pain syndrome of the right 
lower extremity.  His VA claims file 
must be made available to the 
designated examiner for a review of the 
pertinent medical history.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be performed.  The physician 
should comment as to whether the 
veteran suffers from complete or 
incomplete paralysis of the internal 
popliteal nerve (tibial) of the right 
lower extremity, including whether 
plantar flexion is lost, frank 
adduction of foot is impossible, 
flexion and separation of toes is 
abolished; whether no muscle in sole 
can move, and whether in lesions of the 
nerve high in the popliteal fossa 
plantar flexion of the foot is lost.  
If the examiner determines that the 
veteran suffers from incomplete 
paralysis he should note whether the 
incomplete paralysis is equivalent to 
the moderate or severe level.  The 
examiner should report complaints and 
clinical findings in detail, and the 
basis for the examiner's opinion should 
be fully explained.  

5.  Following completion of all 
indicated development to the extent 
possible, the RO should readjudicate 
the veteran's claims in light of all 
the evidence.  If they are not granted 
to his satisfaction, send his a SSOC 
and give him time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


